UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4231


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LIBRADO PELAGIO JACOBO,

                Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         Thomas D. Schroeder,
District Judge. (1:10-cr-00240-TDS-1)


Submitted:   September 13, 2011          Decided:   September 21, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.  Clifton Thomas
Barrett, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Librado       Pelagio         Jacobo    appeals          the    district        court’s

judgment entered pursuant to his guilty plea to one count of

possession         with    intent       to     distribute             500   grams     or     more       of

cocaine hydrochloride, in violation of 21 U.S.C. §§ 841(a)(1)

and    (b)(1)(B)          (2006)       (“Count        Two”),          and     to    one     count        of

possession of a firearm in furtherance of a drug trafficking

crime,     in       violation      of    18     U.S.C.        §       924(c)(1)(A)(i)              (2006)

(“Count    Five”).           The      district        court       sentenced         Jacobo         to   108

months’ incarceration on Count Two and 60 months’ imprisonment

on    Count     Five.        On       appeal,    Jacobo’s             counsel       filed      a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

he    states    that       he    could       identify     no          meritorious         issues        for

appeal, but questions whether Jacobo’s sentence was reasonable. *

               This court reviews a sentence for reasonableness under

a    deferential        abuse-of-discretion              standard.                 Gall   v.       United

States,       552     U.S.      38,     51    (2007).             A    reasonableness              review

includes both procedural and substantive components.                                           Id.        A

sentence      is     procedurally            reasonable       where         the     district        court

committed no significant procedural errors, such as improperly

calculating the Guidelines range, failing to consider the 18

       *
        Jacobo was advised of his right to file a pro se
supplemental brief but has declined to do so.      The Government
has indicated that it will not file a brief in this matter.



                                                 2
U.S.C. § 3553(a) (2006) factors, or insufficiently explaining

the selected sentence.           United States v. Boulware, 604 F.3d 832,

837-38 (4th Cir. 2010).                The substantive reasonableness of a

sentence      is     assessed     in     light     of      the     totality            of    the

circumstances.           Gall, 552 U.S. at 51.             While a sentence may be

substantively        unreasonable       if   the    §    3553(a)        factors         do   not

support the sentence, “[r]eviewing courts must be mindful that,

regardless of ‘the individual case,’ the ‘deferential abuse-of-

discretion standard of review . . . applies to all sentencing

decisions.’”        United States v. Diosdado-Star, 630 F.3d 359, 366

(4th Cir.), cert. denied, 131 S. Ct. 2946 (2011) (citing Gall,

552 U.S. at 52).               Moreover, a sentence that falls within a

properly      calculated          Guidelines          range        is        presumptively

reasonable.        United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).     Where, as here, an appellant has preserved his challenge

“[b]y drawing arguments from § 3553 for a sentence different

than   the    one    ultimately        imposed,”      an      abuse     of       the    court’s

discretion        must    be   reversed      unless      it    constitutes             harmless

error.       United States v. Lynn, 592 F.3d 572, 578 (4th Cir.

2010).

             At     sentencing,     Jacobo       raised       no   objections           to   the

findings or calculations made in the presentence report (the

“PSR”), which established an applicable sentencing range of 108

to   135   months’       imprisonment     on     Count     Two,    and       a   consecutive

                                             3
sixty-month      sentence     on      Count     Five.        Instead,     Jacobo      raised

before the district court the same argument that he does here;

namely, that Jacobo warranted a sentence below the applicable

guideline       range    based     on    his       limited     education,       his      clean

criminal record, and his cooperation with authorities.

            Our     review       of     the    record       persuades      us     that     the

district    court       did   not       abuse       its    discretion      in     declining

Jacobo’s request to depart downward from the guideline range

that he concedes was correctly computed.                          Indeed, “[a] district

court’s decision not to depart from the Sentencing Guidelines is

not   reviewable        unless    the    court          mistakenly     believed    that     it

lacked authority to depart.”                  Allen, 491 F.3d at 193 (quoting

United States v. Carr, 271 F.3d 172, 176 (4th Cir. 2001)).                                The

record     in    this     case     clearly         demonstrates        that     the      court

understood its ability to impose a sentence of sixty months, but

that it simply chose not to, based on its assessment of the

factors enumerated in § 3553(a).                    See United States v. Moulden,

478 F.3d 652, 657 (4th Cir. 2007).                        We therefore conclude that

the   district     court’s       decision          to    impose    a   within-Guidelines

sentence on Jacobo was a proper exercise of its prerogative.

See Allen, 491 F.3d at 193.

            In accordance with Anders, we have reviewed the entire

record in this case, including the guilty plea hearing, and have

found no meritorious issues for appeal.                      We therefore affirm the

                                               4
district court’s judgment.             This court requires that counsel

inform Jacobo, in writing, of the right to petition the Supreme

Court    of   the   United    States   for   further      review.      If   Jacobo

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                   Counsel’s

motion must state that a copy thereof was served on Jacobo.

              We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented     in   the    materials

before   the    court   and   argument      would   not   aid    the   decisional

process.

                                                                         AFFIRMED




                                        5